Opinion by
Tilson, J.
In accordance with stipulation of counsel filet laces similar to those the subject of United States v. Jabara (22 C. C. P. A. 77, T. D. 47065), Normandy laces like those passed upon in United States v. Amrein (26 C. C. P. A. 353, C. A. D. 40), and embroidered articles and embroidered-net handkerchiefs similar to the merchandise the subject of Pustet v. United States (13 Ct. Cust. Appls. 530, T. D. 41396) and United States v. Ramig (17 C. C. P. A. 365 T. D. 43809) were held dutiable at 75 percent under paragraph 1430.